

EXHIBIT 10.7


EMPLOYMENT AGREEMENT
 
This agreement made and entered into this  24 day of November 2004 by and
between Bacterin, Inc., of Bozeman, MT, hereinafter referred to as "employer",
and Mitch Godfrey of  Bozeman, hereinafter refereed to as "employee".
The parties recite that:


 
A.
Employer is engaged in the coating of medical devices and maintains business
premises at 600 Cruiser Lane, Belgrade, MT 59714.

 
B.
Employee is willing to be employed by employer, and employer is willing to
employ employee, on the terms and conditions hereinafter set forth.

 
For the reasons set forth above, and in consideration of the mutual covenants
and promises of the parties hereto, employer and employee covenant and agree as
follows:
 
AGREEMENT TO EMPLOY AND BE EMPLOYED
 
Employer hereby employs employee as CFO at the above-mentioned premises, and the
employee hereby accepts and agrees to such employment.
 
DESCRIPTION OF EMPLOYEE'S DUTIES
 
Subject to the supervision and pursuant to the orders, advice, and direction of
employer, employee shall perform such duties as are customarily performed by one
holding such position in other businesses or enterprises of the same or similar
nature as that engaged in by the employer.  Employee shall additionally render
such other and unrelated services and duties as may be assigned to him or her
from time to time by employer.
 
MANNER OF PERFORMANCE OF EMPLOYEE'S DUTIES
 
Employee shall at all times faithfully, industriously, and to the best of his
ability, experience, and talent, perform all duties that may be require of and
from him or her pursuant to the express and implicit terms hereof, to the
reasonable satisfaction of employer. Such duties shall be rendered at the above
mentioned premises and at such other place or places as employer shall in good
faith require or as the interests, needs, business, and opportunities of
employer shall require or make advisable.
 
DURATION OF EMPLOYMENT
 
The term of employment shall commence on October 1, 2003.  Voluntary termination
is determined by the employee, but is subject, however, to termination
procedures as provided in Section 8 and 9 hereof and in the Employee Handbook.

 
COMPENSATION; REIMBURSEMENT


Employer shall pay employee and employee agrees to accept from employer, in full
payment for employee's services hereunder, compensation at the rate of  Dollars
($60,000) per year, payable bi-weekly.  In addition to the foregoing, employer
will reimburse for any and all necessary, customary, and usual expenses incurred
by him or her while traveling for and on behalf of the employer pursuant to
employer's directions.

 
1

--------------------------------------------------------------------------------

 
 
INTELLECTUAL PROPERTY
 
The Company will be entitled to and will own all the results and proceeds of the
Employee's services under this Agreement, including, without limitation, all
rights throughout the world to any copyright, patent, trademark or other right
and to all ideas, inventions, products, programs, procedures, formats and other
materials of any kind created or developed or worked on by the Employee during
her employment by the Company; the same shall be the sole and exclusive property
of the Company; and the Employee will not have any right, title or interest of
any nature or kind therein. Without limiting the foregoing, it will be presumed
that any copyright, patent, trademark or other right and any idea, invention,
product, program, procedure, format or material created, developed or worked on
by the Employee at any time during the term of her employment will be a result
or proceed of the Employee's services under this Agreement. The Employee will
take such action and execute such documents as the Company may request to
warrant and confirm the Company's title to and ownership of all such results and
proceeds and to transfer and assign to the Company any rights which the Employee
may have therein.
 
EMPLOYEE'S LOYALTY TO EMPLOYER'S INTERESTS
 
Employee shall devote all of his or her time, attention, knowledge, and skill
solely and exclusively to the business and interests of employer, and employer
shall be entitled to all benefits, emoluments, profits, or other issues arising
from or incident to any and all work, services, and advice of employee. Employee
expressly agrees that during the term hereof he or she will not be interested,
directly or indirectly, in any form, fashion, or manner, as partner, officer,
director, stockholder, advisor, employee, or in any form or capacity, in any
other business similar to employer's business or any allied trade, except that
nothing herein contained shall be deemed to prevent or limit the right of
employee to invest any of his or her surplus funds in the capital stock or other
securities of any corporation whose stock or securities are publicly owned or
are regularly traded on any public exchange, nor shall anything herein contained
by deemed to prevent employee from investing or limit employee's right to invest
his or her surplus funds in real estate.
 
NONDISCLOSURE OF INFORMATION CONCERNING BUSINESS
 
Employee will not at any time, in any fashion, form, or manner, either directly
or indirectly divulge, disclose, or communicate to any person, firm, or
corporation in any manner whatsoever any information of any kind, nature, or
description concerning any matters affecting or relating to the business of
employer, including, without limitation, the names of any of it's customers, the
prices it obtains or has obtained, or at which it sells or has sold its
products, or any other information concerning the business of employer, its
manner of operation, or its plans, processes, or other date of any kind, nature,
or description without regard to whether any or all of the foregoing matters
would be deemed confidential, material, or important. The parties hereby
stipulate that, as between them, the foregoing matters are important, material,
and confidential, and gravely affect the effective and successful conduct of the
business of employer, and its good will, and that any breach of the terms of
this section is a material breach of this agreement.
 
OPTION TO TERMINATE ON PERMANENT DISABILITY OF EMPLOYEE
 
Notwithstanding anything in this agreement to the contrary, employer is hereby
given the option to terminate this agreement in the event that during the term
hereof employee shall become permanently disabled, as the term "permanently
disabled" is hereinafter fixed and defined. Such option shall be exercised by
employer giving notice to employee by registered mail, addressed to him or her
in care of employer at the above stated address, or at such other address as
employee shall designate in writing, of its intention to terminate this
agreement on the last day of the month during which such notice is mailed.

 
2

--------------------------------------------------------------------------------

 

On the giving of such notice this agreement and the term hereof shall cease and
come to an end on the last day of the month in which the notice is mailed, with
the same force and effect as if such last day of the month were the date
originally set forth as the termination date. For purposes of this agreement,
employee shall be deemed to have become permanently disabled if, during any year
of the term hereof, because of ill health, physical or mental disability, or for
other causes beyond his or her control, he or she shall have been continuously
unable or unwilling or have failed to perform his or her duties hereunder for
thirty (30) consecutive days, or if, during any year of the term hereof, he or
she shall have been unable or unwilling or have failed to perform his or her
duties for a total period of thirty (30) days, whether consecutive or not.  For
the purpose hereof, the term "any year of the term hereof' is defined to mean
any period of 12 calendar months commencing on the first day of January  and
terminating on the last day of December of the following year during the term
hereof.


DISCONTINUANCE OF BUSINESS AS TERMINATION OF EMPLOYMENT
 
Anything herein contained to the contrary notwithstanding, in the event that
employer shall discontinue operations at the premises mentioned above, then this
agreement shall cease and terminate as of the last day of the month in which
operations cease with the same force and effect as if such last day of the month
were originally set forth as the termination date hereof.


EMPLOYEE'S COMMITMENTS BINDING ON EMPLOYER ONLY
ON WRITTEN CONSENT
 
Employee shall not have the right to make any contracts or other commitments for
or on behalf of employer within the written consent of the employer.
 
CONTRACT TERMS TO BE EXCLUSIVE
 
This written agreement contains the sole and entire agreement between the
parties, and supersedes any and all other agreements between them. The parties
acknowledge and agree that neither of them has made any representation with
respect to the subject matter of this agreement or any representations inducing
the execution and delivery hereof except such representations as are
specifically set forth herein, and each party acknowledges that he, she or it
has relied on his, her or its own judgment in entering into the agreement. The
parties further acknowledge that any statements or representations that may have
heretofore been made by either of them to the other are void and of no effect
and that neither of them has relied thereon on connection with his, her or its
dealings with the other.
 
WAIVER OR MODIFICATION INEFFECTIVE UNLESS IN WRITING
 
No waiver or modification of this agreement or of its covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith. Furthermore, no evidence of any waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration, or litigation between the parties arising out of or affecting this
agreement, or the rights or obligations of any party hereunder, unless such
waiver or modification is in writing, duly executed as aforesaid. The provisions
of this paragraph may not be waived except as herein set forth.
 
CONTRACT GOVERNED BY LAW
 
This agreement and performance hereunder and all suits and special proceedings
hereunder shall be construed in accordance with the laws of the State of
Montana.

 
3

--------------------------------------------------------------------------------

 

BINDING EFFECT OF AGREEMENT


This agreement shall be binding on and inure to the benefit of the respective
parties and their respective heirs, legal representatives, successors, and
assigns.



/s/ Mitchell Godfrey
 
/s/ Guy Cook
“Employee”
  
“Employer”



Employee benefit package shall include the following items:


Stock: 100,000 shares at .05 cents


Bonus:  $5,000/quarter as per handbook


Other:

 
4

--------------------------------------------------------------------------------

 